                                          Case 5:20-cv-03556-BLF Document 142 Filed 05/13/21 Page 1 of 2




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6
                                         IN RE GOOGLE DIGITAL
                                   7     ADVERTISING ANTITRUST                              Case No. 20-cv-03556-BLF
                                   8     LITIGATION
                                                                                            ORDER CONSOLIDATING CASES
                                   9

                                  10

                                  11

                                  12     ORGANIC PANACEAS, LLC,                             Case No. 21-cv-02629-BLF
Northern District of California
 United States District Court




                                  13                    Plaintiff,

                                  14             v.

                                  15     GOOGLE, LLC, et al.,
                                  16                    Defendants.
                                  17

                                  18          On May 5, 2021, the Court issued an order to show cause why the following cases should
                                  19   not be consolidated:
                                  20              •   In re Google Digital Advertising Antitrust Litigation, No. 20-cv-03556
                                  21              •   Organic Panaceas, LLC v. Google, LLC et al., No. 21-cv-02629
                                  22   ECF 139. Defendants Google LLC and Alphabet Inc. and Plaintiff Organic Panaceas, LLC filed
                                  23   non-oppositions to consolidation on May 12, 2021. ECF 140; ECF 141. The In re Google Digital
                                  24   Advertising Antitrust Litigation Plaintiffs did not respond.
                                  25          “If actions before the court involve a common question of law or fact, the court may . . .
                                  26   consolidate the actions.” Fed. R. Civ. P. 42(a). The “district court has broad discretion under this
                                  27   rule to consolidate cases pending in the same district.” Investors Research Co. v. U.S. Dist. Court
                                  28   for Cent. Dist. of California, 877 F.2d 777, 777 (9th Cir. 1989). “In determining whether or not to
                                          Case 5:20-cv-03556-BLF Document 142 Filed 05/13/21 Page 2 of 2




                                   1   consolidate cases, the Court should weigh the interest of judicial convenience against the potential

                                   2   for delay, confusion and prejudice.” Bodri v. Gopro, Inc., 2016 WL 1718217, at *1 (N.D. Cal.

                                   3   Apr. 28, 2016) (quoting Zhu v. UCBH Holdings, Inc., 682 F. Supp. 2d 1049, 1052 (N.D. Cal.

                                   4   2010).

                                   5            In light of the common questions of law and fact, the Court CONSOLIDATES the two

                                   6   cases for all purposes, including trial and dispositive motions. IT IS FURTHER ORDERED that:

                                   7            (1) The Clerk of Court shall administratively consolidate Case Nos. 20-cv-03556 and 21-

                                   8               cv-02629.

                                   9            (2) The master docket and master file for the consolidated action shall be Case No. 20-cv-

                                  10               03556 and the consolidated action shall continue to bear the caption In re Google

                                  11               Digital Advertiser Antitrust Litigation. The remaining case shall be administratively

                                  12               closed.
Northern District of California
 United States District Court




                                  13            (3) All orders, pleadings, motions, and other documents shall, when filed and docketed in

                                  14               the master file, be deemed filed and docketed in each individual case to the extent

                                  15               applicable.

                                  16

                                  17            IT IS SO ORDERED.

                                  18   Dated: May 13, 2021

                                  19                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
